The information of one count charges the respondent with the larceny, on to wit, the 3rd day of September, 1926, at Bridgewater in the County of Windsor, of "three gray navy woolen blankets, manufactured by the Bridgewater Woolen Company, one green and brown plaid blanket, being a Beacon blanket, one aluminum coffee percolator, a quantity of canned goods, a quantity of towels and a quantity of knives and spoons and two candlesticks, all of the value of, to wit, fifty dollars, of the goods and chattels of Tony Sebatino, then and there being found," etc.
A general verdict of guilty of grand larceny was returned, and the respondent seasonably filed a motion in arrest of judgment. The motion was overruled, and judgment on the verdict was rendered, to each of which respondent excepted. Thereupon respondent was sentenced to be confined at hard labor in the State's prison for women at Rutland for the term of not less than one year and three months, nor more than two years, and to pay costs. Mittimus was issued and respondent is in execution.
The grounds of the motion are that the complaint is insufficient to support a judgment, in that it is uncertain, indefinite, did not enable her (respondent) to make intelligent preparation for defense, nor to plead her conviction in a subsequent prosecution for the same offense; that the complaint does not state the value of any item of property alleged to have been stolen, nor sufficiently described any article, nor describe the percolator mentioned, nor state the kind, number, or other description of canned goods, towels, knives and spoons alleged to have been stolen.